DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 recites the limitation "the second detector" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the third detector" in line3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims1-4, 6, 12 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Wohlfeld US 2019/0304109.
	
Regarding claim1, Wohlfeld discloses surveying system, comprising:
- a controller (fig. 5 controller 72, [0030]);
- a support (fig. 5 element 28 and 32, [0023]);
- a mounting structure mounted on the support, wherein the mounting structure
is rotatable about a first axis relative to the support ([0023], fig. 5 housing 40); a first motor controlled by the controller and configured to rotate the mounting structure relative to the support ([0027], housing 40 rotated about an axis 52, [0029], fig. 5 motor 68); a first mirror mounted on the mounting structure, wherein the first mirror is rotatable relative to the mounting structure about a second axis, wherein the second axis substantially coincides with the first axis ([0028-0029], fig. 5 rotary mirror 58 attached to the housing 40 and rotates about the axis 56); a second motor controlled by the controller and configured to rotate the first mirror relative to the mounting structure; and a first light source configured to direct a light beam onto the first mirror ([0029], fig. 5 motor 70 rotates the mirror 58 about the axis 56).

Regarding claim2, Wohlfeld discloses the surveying system of claim 1, further comprising: a first detector configured to detect light having traveled a beam path extending from the first light source via the first mirror to an object and back from the object via the first mirror to the first detector ([0029], the emitted light beam 62 is emitted onto the rotary mirror 26, where it is deflected into the area of the environment. The reflected or scattered light is intercepted by the rotary mirror 58 and directed onto a light receiver 66, fig. 5).

Regarding claim3, Wohlfeld discloses the surveying system of claim 1, further comprising: a second detector mounted on a component different from the mounting structure (fig. 1 3D imager 44), in particular the support or a component to which the support is mounted, and configured to detect light having traveled a beam path extending from the first light source via the first mirror to the second detector([0026], the camera is configured to have a field of view that encompasses the area 46).

Regarding claim4, Wohlfeld discloses the surveying system of claim 1, further comprising: a base (fig. 5, base 50); wherein the support is mounted on the base (housing 40 mounted on the base 50); and wherein the support is rotatable relative to the base about a third axis oriented transverse to the first axis ([0029],  fig. 5motor 68); and wherein the third axis is oriented substantially orthogonal to the first axis(fig. 5,  axis 52 and 56).

Regarding claim6, Wohlfeld discloses the surveying system of claim 4, wherein the second detector is mounted on the base (fig.5 light receiver 66).

Regarding claim12, Wohlfeld discloses the surveying system of claim 1, further comprising: at least one camera mounted on the mounting structure, wherein the at least one camera includes an objective lens having a main axis and a position sensitive detector ([0021], [0026], fig.1 3D imager 44).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim5 is rejected under 35 U.S.C. 103 as being unpatentable over Wohlfeld  as applied to claims 1-4, 6, 12 above, and further in view of Sugihara  US 2020/0333463.

Regarding claim5, Wohlfeld teaches the surveying system of claim 4, further comprising:  a third motor controlled by the controller and configured to rotate the support relative to the base(fig.5 motor 68) but does not teach and Sugihara teaches  a tripod, wherein the base is mounted on the tripod([0046], surveying device including the base is designed to be mounted on a tripod)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include electronic distance measuring instrument and laser pointer as in Sugihara to tilt the surveying device based on the tilt of ground surface to be surveyed ([0046]). 

Claim15 is rejected under 35 U.S.C. 103 as being unpatentable over Wohlfeld as applied to claims 1-4, 6, 12  above, and further in view of Yuasa US 2017/0168141.

Regarding claim15, Wohlfeld teaches all the limitations of claim1 above but does not teach and Yuasa teaches an optical instrument, including a laser pointer and an electronic distance measuring instrument (EDM), mounted on the mounting structure, wherein the optical instrument is configured to direct a beam of light in a direction substantially coinciding with a direction of the light beam reflected from the first mirror when the first mirror is in a predetermined rotational position about the second axis([0030], [0082], surveying instrument includes an electronic distance measuring instrument  and laser pointer).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include electronic distance measuring instrument and laser pointer as in Yuasa to perform fast and accurate distance measurement.
Allowable Subject Matter
Claims7-11, 13-14, 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIRUMSEW WENDMAGEGN whose telephone number is (571)270-1118. The examiner can normally be reached 9:00-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484



/GIRUMSEW WENDMAGEGN/             Primary Examiner, Art Unit 2484